Citation Nr: 0506939	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-18 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for tendonitis of the 
left knee.

3.  Entitlement to service connection for rashes on the feet 
and groin.

4.  Entitlement to a rating higher than 20 percent for a low 
back disability prior to March 2, 2004, and a rating higher 
than 40 percent as of that date.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  He also had additional periods of service in 
the reserves.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a July 1998 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appealed for service connection 
for bilateral flatfeet, gout, a neck condition, and 
tendonitis of his left knee.

The Board remanded the claims to the RO in June 2000 for 
consideration of additional evidence and to issue a 
supplemental statement of the case (SSOC).  In that remand, 
the Board also remanded claims for service connection for 
rashes on the feet and groin, and for an increased rating for 
a low back disability, to issue a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO subsequently provided the veteran two SSOC's regarding 
these issues and he filed timely appeals.

And in a May 2004 decision, the RO increased the rating for 
the low back disability from 20 to 40 percent, effective 
March 2, 2004.  The veteran continues to appeal for a higher 
rating for this disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran requested a hearing before a Veterans Law Judge 
in Washington, D.C., in written correspondence received in 
August 2002.  In other written correspondence received in 
November 2002, he requested a hearing before a local hearing 
officer at the RO.  The veteran was scheduled for a hearing 
before a hearing officer in February 2003, which was 
rescheduled for March 2003.  He ultimately opted for an 
informal hearing with a decision review officer (DRO), 
instead.  The DRO report indicates the veteran cancelled his 
request for a formal hearing and requested an additional 
period of time to submit additional evidence.  He submitted 
additional evidence, and it was considered by the RO in a 
subsequent SSOC.  

A July 2003 rating decision granted service connection for 
gout and assigned a 20 percent rating, and for bilateral flat 
feet and assigned a 0 percent rating.  In light of the grant 
of service connection for these disabilities, they are no 
longer in appellate status since the veteran did not appeal 
the ratings or effective dates assigned.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Unfortunately, the Board cannot yet decide this appeal 
because further development is required.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The veteran notes that he was treated during active duty or 
active duty for training for skin conditions involving his 
groin and feet, a left knee injury, and a neck injury.  He 
also contends that his service-connected low back disability 
has caused or aggravated his left knee condition.  He 
submitted the opinion of his private physician, Green B. 
Neal, M.D., a specialist in internal medicine and cardiology, 
that he has current disabilities of the left knee and neck 
due to his military service.

The veteran was provided VA examinations pertaining to these 
conditions in July 1999, January 2000, July 2003, January 
2004, and March 2004, and left knee and skin conditions were 
diagnosed.  But the VA examiners did not provide an opinion 
regarding the etiology of these conditions.  So an opinion is 
needed concerning this.



And as for the claim pertaining to the low back disorder, the 
rating criteria in effect for evaluating spinal disabilities 
("the old criteria") initially were revised effective 
September 23, 2002, ("the interim criteria").  They even more 
recently were revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2004) ("the new criteria").  The new criteria, for example, 
require reporting the veteran's lumbar motion in all 
6 directions and commenting on the presence or absence of 
incapacitating episodes.

Bare in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
rating for his low back disability, only can be applied as of 
their respective effective dates.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), overruling Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Also see 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability according to either the old or revised 
standards.  The January 2000 VA examination noted the veteran 
stated that his back pain increases with repetitive motion.  
And the examiner stated that another magnetic resonance 
imaging (MRI) might be indicated to evaluate the veteran's 
low back condition.  So more analysis is needed insofar as 
the degree of actual functional impairment attributable to 
the low back under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Any identified functional loss should be, if feasible, 
expressed in terms of additional range of motion loss.  This 
can be due to, say, painful motion, premature fatigability, 
incoordination, or the like.  In addition, the examiner 
should consider whether an MRI is needed to resolve this 
issue.  



Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran and request that 
he provide the complete names, addresses, 
and dates of any additional sources of 
treatment (VA, private or other) that he 
has received since service pertaining to 
his neck, low back, left knee, and skin 
involving his feet and groin.  This is 
not meant to include treatment records 
already on file.  And after obtaining any 
necessary authorization, contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.

2.  Following the receipt of any 
additional records, schedule the veteran 
for:  a) an orthopedic examination, and 
b) a skin examination by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present low back, neck, 
left knee, and skin condition involving 
the feet and groin.  Send the claims 
folder to the examiners so they can 
review his pertinent medical history.

a) The physician who examines the neck 
and left knee should provide an opinion 
as to whether it is at least as likely as 
not that any neck and left knee condition 
now present was incurred in or aggravated 
by service, or whether the left knee 
condition was caused or chronically 
aggravated by the service-connected 
low back disability.

That physician should also determine the 
current severity of the low back 
disability, particularly according to the 
revised rating standards.  

Aside from addressing the range of motion 
of the lumbar spine (in all six 
directions of motion), the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the lumbar spine due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

The examining physician also should 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) that 
requires bed rest prescribed by a 
physician and treatment by a physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
any intervertebral disc condition, if 
such a condition is found.  The examiner 
should specifically consider whether an 
MRI of the low back is needed to resolve 
this issue.  The examiner must comment on 
the degree of attacks (moderate or 
severe), if they are recurrent, and if 
there is intermittent relief.  If the 
veteran does not have attacks, then this 
finding should be stated in the report.  
If there is evidence of complete or 
incomplete paralysis of a particular 
nerve, then this too should be noted.  
The overall degree of neurological 
impairment due to any intervertebral disc 
condition found should be characterized 
in terms of either mild, moderate, 
severe, or pronounced.

b)  The physician who conducts the skin 
examination should provide an opinion as 
to whether it is at least as likely as 
not that the veteran suffers from any 
current residuals of a skin condition 
(involving his feet and groin) sustained 
in service.  

*To facilitate making these 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiners prior to the 
examination for a review of the veteran's 
pertinent medical history.  

3.  Then readjudicate the claims in light 
of the additional evidence obtained.  The 
readjudication should consider the 
severity of the low back condition under 
both the old and new criteria for spinal 
disabilities.  If any claim continues to 
be denied, send the veteran and his 
representative an SSOC and give them time 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of these claims.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




